Rombauer, J.,
delivered the opinion of the court.
In conformity with our ruling in the case of Eyerman v. Payne (ante, p. 72), the judgment in this case must be reversed. The suit is founded on a special tax bill issued for work done in paving an alley, and the tax bill, instead of being countersigned by the comptroller, is countersigned thus: “Fred. Gabel, Deputy Comptroller .” In Eyerman v. Payne, we have stated our reasons in full, showing that, under the decisions in this state in analogous cases, no recovery can be had on a special tax bill thus countersigned.
All the judges concurring, the judgment is reversed.